Storrs, J.
The verdict, in this ease, was rendered for the plaintiff, and damages assessed, on the first five counts, collectively, and on the sixth count, separately. The motion, in arrest of judgment, is not pursued as to the sixth count, which is confessedly good. Respecting the first five counts, judgment should not be arrested on them, if any of them are sufficient; the rule here being that, in civil as well as criminal cases, on a motion in arrest of judgment, where there are several counts and a general verdict, judgment will not be arrested if any of them are good, and differing, in this respect, from the rule in England in civil cases, where a motion in arrest will prevail, if any of the counts are bad.
Under the rule, thus established here, the motion in arrest of judgment, on the first five counts, should not prevail; because, whatever might be thought of the sufficiency of the first, third and fourth counts, we are clearly of opinion that the second and fifth counts are good. The words, as laid in each of these two counts, plainly charged the plaintiff with a violation of the provision, punishing bribery at elections, contained in the seventeenth section of the “ Act, relating to Electors and Elections.” Rev. Stat. 1849, tit. xi., ch. 2, § 17, p. 320. Such is their clear and natural import. In the former of these counts, the words, in connection with the averments, and innuendoes, accompanying them, charge the plaintiff with having paid to one of the electors, of the town of Sherman, who is named, money to secure the plaintiff’s election, as a justice of the peace, and in the latter, with having bought rum, and given it to some of the electors of that town, to secure his election to' said office, and with having bought rum and distributed it to secure his said elec*590tion; and these charges are not qualified by any accompanying words. To hold, as the defendant claims, that the words laid in the second count, import only that the plaintiff had furnished money to Hatch, for the purpose of enabling him to buy votes for the plaintiff for said office, but that it did not appear that the money was used for that purpose, or that those, laid in the fifth count, only import that the plaintiff treated some of the electors with rum, after the election, for having voted for him, would be a palpable perversion of the language of the defendant. None of the words, laid in the fifth count, are fairly susceptible of the- meaning thus attached to them by the defendant; and although insulated portions of those, charged in the second count, admit of the construction claimed by him, yet they do not at all qualify the meaning of other words in the same set, which clearly import that the plaintiff had paid, and sent, money to the voter therein named, for the purpose of inducing him to vote for the plaintiff.
The remaining objection, to these counts, is general in its character, and applies to both of them. The defendant claims that words, charging a person with a violation of the seventeenth section of the act, which has been referred to, are not actionable, per se, because the offence, prohibited by it, neither involves moral turpitude, nor subjects the offender to an infamous punishment; and that, as no special damage is alleged in these counts, they are insufficient. We are induced to adopt the principle relied on by the defendant, that, in order to render words, charging a crime, or offence, actionable of themselves, it is not sufficient that they impute to a person merely the violation of a penal, or criminal law, but that they must charge him with a crime, which involves moral turpitude, or would subject him to an infamous punishment. But this principle does not aid the defendant in this case; for the offence of bribery, imputed to the plaintiff, involves, in our opinion, moral turpitude, in a very high degree, as it is calculated, and designed, to impair the purity *591of the elective franchise, by corrupting the integrity, and destroying the independence, of those who exercise it, and thus to prevent a free and honest expression of the public sentiment at the ballot-box, which is the very foundation and support of our government.
The motion, in arrest of judgment, should therefore be overruled.
The defendant also moves for a new trial, for error in the charge of the court below. If the question, whether words, imputing to the plaintiff a violation of the law which has been mentioned, are actionable of themselves, was properly made by the defendant on the trial, it results, from what has been said, that the court below did not err in not charging, as requested by. the defendant, nor do we think that the charge, in other respects, was wrong. The evidence, as to the words claimed to be proved, was received without objection, and no question of variance, between the words, as laid and proved, was raised. Nor was any point made as to the propriety of the innuendoes. If the words proved constituted only a part of those laid, and were not actionable, it would probably have been competent for the defendant to insist, that they should be excluded from the consideration of the jury, as a ground of recovery; or, if all of the words laid in any one count, had not presented an actionable charge, the defendant might have requested a verdict on that particular count, so as to have raised the question as to its sufficiency: but no such points were made on the trial.
A new trial should not be granted.
In this opinion the other judges concurred, except Waite, C. J., who was disqualified.
A new trial not granted.